TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-18-00702-CV


      Appellants, Glenn Hegar, Comptroller of Public Accounts of the State of Texas,
        and Ken Paxton, Attorney General of the State of Texas// Cross-Appellant,
                                 Gateway Regency, LP

                                                 v.

 Appellee, Gateway Regency, LP// Cross-Appellants, Glenn Hegar, Comptroller of Public
 Accounts of the State of Texas, and Ken Paxton, Attorney General of the State of Texas


               FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
    NO. D-1-GN-17-003680, THE HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                             MEMORANDUM OPINION


PER CURIAM

               Appellants–Cross-Appellees have filed an agreed motion to abate this appeal

pending the Texas Supreme Court’s resolution of EBS Solutions, Inc. v. Hegar, No. 18-0503, an

appeal from this Court’s decision in Hegar v. EBS Solutions, Inc., 549 S.W.3d 849 (Tex. App.—

Austin 2018, pet. filed) (en banc). We grant the motion and abate the appeal. Within 30 days of

the Texas Supreme Court’s decision in cause 18-0503, Appellants–Cross-Appellees shall file an

opening brief or a motion to dismiss the appeal. Failure to do so may result in this Court reinstating

and dismissing this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
Before Chief Justice Rose, Justices Kelly and Smith

Abated

Filed: January 18, 2019




                                               2